                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                       Plaintiff,

               v.                                            Case No. 20-C-882

RYAN GIBBS,

                       Defendant.


                                    DECISION AND ORDER


        Plaintiff Edward Louis Esposito, who is representing himself, is proceeding with a claim

that Defendant Ryan Gibbs violated his constitutional rights when he did not allow Esposito to

have his mattress from 8:00 a.m. to 8:00 p.m. or allow him to make a sick call, even though he

was suffering from a back injury. Dkt. No. 11 at 4. On February 1, 2021, Gibbs filed a motion

for summary judgment. Dkt. No. 22. The motion is fully briefed and ready for decision. For the

reasons explained below, the Court will grant the motion for summary judgment and dismiss this

case.

                                        BACKGROUND

        At the relevant time, Esposito was in custody at the Racine County Jail on a probation hold

and pending charges. Dkt. No. 36, ¶¶1-2. Gibbs was a correctional officer at the jail. Dkt. No.

23, ¶3. On May 19, 2020, Esposito was housed in disciplinary segregation at the jail. Id., ¶¶4-5.

Esposito told Gibbs that he needed his mattress during the day due to back pain. See id., ¶5.

Inmates housed in disciplinary segregation are not permitted the use of their mattress during the

hours of 8:00 a.m. to 8:00 p.m. for jail security reasons. Id., ¶4. There are medical exemptions to




         Case 1:20-cv-00882-WCG Filed 08/02/21 Page 1 of 6 Document 43
this policy, but only medical staff have the authority to authorize medical exemptions. Id., ¶17.

Correctional officers, such as Gibbs, do not have the authority to issue medical exemptions. See

id.

       Later that same day, Gibbs contacted medical staff regarding Esposito’s request to keep his

mattress during the day for his back pain. Id., ¶5. Medical staff told Gibbs that Esposito did not

have a medical exemption to keep his mattress during the day, id., ¶6, so Gibbs did not give him

the requested mattress. Esposito then drafted a medical request regarding his back pain, and Gibbs

contacted medical staff to set up an appointment. Id., ¶7. The following day, on May 20, 2020,

correctional officer Adam Born (not a defendant) also contacted medical staff regarding Esposito’s

request for a mattress during the day for his back pain. Id., ¶8. Medical staff similarly told Officer

Born that Esposito’s medical records did not indicate that he had a medical exemption allowing

him to have a mattress during the day, id., ¶9, so Born also did not give Esposito the requested

mattress.

       On May 22, 2020, Nurse Practitioner Litisha Ramos (not a defendant) saw Esposito in

response to his May 19, 2020 medical request. Id., ¶10. Ramos ordered several days of pain relief

medication but did not enter any orders allowing Esposito to keep his mattress during the day. Id.,

¶¶11, 14. Ramos’ assessment/diagnosis notes specifically state that “it is not medically necessary”

to exempt Esposito from the mattress policy. Id., ¶15; see also Dkt. No. 25-4 at 3.

       On May 26, 2020, Esposito again told Gibbs he needed a mattress during the day for his

back pain. Dkt. No. 23, ¶12. In response, Gibbs contacted medical staff and was again told that

Esposito did not require a mattress for a medical reason. Id., ¶13. Esposito then wrote two inmate

grievances concerning his alleged medical need for a mattress accommodation in disciplinary

segregation. Id., ¶16. Captain Friend (not a defendant) addressed the inmate grievances and



                                                  2

            Case 1:20-cv-00882-WCG Filed 08/02/21 Page 2 of 6 Document 43
concluded that medical staff have the authority to authorize medical exemptions to the mattress

policy, and Esposito did not have any such medical exemptions. Id., ¶17.

                            SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of

the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).

                                            ANALYSIS

       Gibbs asserts that he is entitled to summary judgment because he was responsive to

Esposito’s medical concerns by contacting medical staff about his medical requests, and that he

denied the request for a mattress only after medical staff told him that Esposito did not have a

medical exemption to the mattress policy for his reported back pain. Dkt. No. 24. Gibbs states




                                                  3

         Case 1:20-cv-00882-WCG Filed 08/02/21 Page 3 of 6 Document 43
that he cannot be liable for failing to provide a medical exemption that Esposito was not medically

authorized to have. Id.

       The Court must first determine the legal standard that applies to this case. In the screening

order, the Court allowed Esposito to proceed under the Fourteenth Amendment as a pre-trial

detainee, see Dkt. No. 11, and the defendant drafted his summary judgment materials using this

standard, see Dkt. Nos. 22-24. Esposito disputes this, see Dkt. No. 36, ¶¶ 1-2, and argues that his

claim arises under the Eighth Amendment because he was an ordinary prisoner due to his probation

hold. The defendant does not appear to challenge the legal standard that Esposito seeks to use, but

the Court need not resolve this issue because Esposito’s claim fails even under the more lenient

Fourteenth Amendment standard. See, e.g., Whiting v. Marathon Cty. Sheriff’s Dep’t, 382 F.3d

700, 703 (7th Cir. 2004) (noting that a Court may resolve a case at summary judgment without

deciding whether the prisoner was a pre-trial detainee or an ordinary prisoner).

       To survive summary judgment on a Fourteenth Amendment claim, Esposito must provide

evidence from which a reasonable jury could conclude that (1) he had an objectively serious

medical condition and (2) Gibbs’ response to the medical condition was objectively unreasonable.

Williams v. Ortiz, 937 F.3d 936, 942-43 (7th Cir. 2019). Regarding the second prong, Esposito

must prove that Gibbs acted “purposefully, knowingly, or perhaps even recklessly” when

considering the consequences of his conduct. Id. (quoting Miranda v. Cty. of Lake, 900 F.3d 335,

353 (7th Cir. 2018)). Negligence or gross negligence does not meet this standard. McCann v.

Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018). “This standard requires courts to focus on the totality

of facts and circumstances faced by the individual alleged to have provided inadequate medical

care and to gauge objectively—without regard to any subjective belief held by the individual—




                                                 4

         Case 1:20-cv-00882-WCG Filed 08/02/21 Page 4 of 6 Document 43
whether the response was reasonable.” Williams, 937 F.3d at 942-43 (quoting McCann, 909 F.3d

at 886).

       For purposes of summary judgment, the Court will assume that Esposito’s self-reported

back pain was an objectively serious medical condition. But no reasonable jury could conclude

that Gibbs’ response to the medical condition was objectively unreasonable. The undisputed

evidence shows that Gibbs did not have the authority to issue the medical exemption that Esposito

requested, so he contacted medical staff for direction each time Esposito requested a mattress for

his back pain. Gibbs denied the requests for a mattress based on medical staff’s direction that

Esposito did not have a medical exemption to the mattress policy. Gibbs, as a correctional officer,

was entitled to rely on medical staff to make medical decisions. See Miranda, 900 F.3d at 344

(holding that jail staff are entitled to rely on the judgment of medical providers regarding medical

issues). Gibbs also organized a medical appointment when Esposito filed a medical request on

May 19, 2020, and Esposito received medical care for his back following the appointment. Based

on this undisputed evidence and the totality of the facts and circumstances, no reasonable jury

could conclude that Gibbs’ response to Esposito’s medical condition was objectively

unreasonable. To the contrary, Gibbs was responsive to Esposito’s concerns and properly deferred

to medical professionals regarding his medical issues. Gibbs is not liable under §1983 for failing

to provide a medical restriction that he was not authorized to give, and that Esposito was not

medically authorized to have.

       Esposito states, “Latisha Ramus [sic] instructed to me they are not responsible for the

mattresses while on discipline. They ‘medical’ cannot interfere with inmates’ mattresses while on

discipline – medical is not responsible.” See Dkt. No. 36, ¶11. But Ramos’ contemporaneous

medical notes directly contradict Esposito’s statement. Her notes explicitly state that a medical



                                                 5

           Case 1:20-cv-00882-WCG Filed 08/02/21 Page 5 of 6 Document 43
exemption to the mattress policy “was not medically necessary;” and therefore, “medical staff will

not be interfering with jail disciplinary issues.” See Dkt. No. 25-4 at 3. In other words, contrary

to Esposito’s statement, Ramos did not conclude that she could not intervene in the mattress policy

but instead that she need not intervene because there was no medical reason to do so.

       Finally, Esposito states that Gibbs violated three Wisconsin state statutes. See Dkt. No. 36

at 10. The Court did not allow him to proceed with claims under those state statutes, see Dkt. No.

11 at 3-4, and even if it did, violation of state law does not give rise to a federal constitutional

claim. Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019) (“[A] constitutional suit is not a

way to enforce state law through the back door.”). The Court will grant Gibbs’ motion for

summary judgment and dismiss this case.

                                         CONCLUSION

       For these reasons, Gibbs’ motion for summary judgment (Dkt. No. 22) is GRANTED and

this case is DISMISSED. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 2nd day of August, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 6

         Case 1:20-cv-00882-WCG Filed 08/02/21 Page 6 of 6 Document 43
